CLIFFORD. Circuit Justice.
Since the decision of the supreme court in Cook v. Moffat, 5 How. [46 U. S.] 307. I do not see how there can be any misunderstanding as to what that court has decided upon this subject. Speaking for a majority of the court, Mr. Justice Grier, after referring to the case of Ogden v. Saunders, 12 Wheat. [25 U. S.] 213, and to the case of Sturges v. Crowningshield, 4 Wheat. [17 U. S.] 122. and stating the facts in the former case, says that a majority of the court there decided, first, that a bankrupt or insolvent law of any state, which discharges the person of the debtor and his future acquisitions, is not a law impairing the obligation of contracts, so far as it respects debts subsequent to the passage of such law; second, that a certificate of discharge under such a law cannot be pleaded in bai of an action brought by a citizen of another state. He makes no exceptions to the principle, and plainly did not intend to qualify the doctrine in any respect. On the contrary, he expressly affirms, in the same opinion, that, after the decision of the court in the case of Stnrges v. Crown-ingshield [supra], i’ followed as a corollary, from the modification and restraint of the power of the states to pass such laws, that they could have no effect on contracts made before their enactment or beyond their territory. Some misapprehension having existed as to what the opinion of the court was, the chief justice also took'occasion to express his views upon the general subject. He had ruled the case at the circuit in obedience to what he understood to be the settled doctrine of the court, and a majority of the court affirmed the judgmen.. Acquiescing in that judgment, as a correct exposition of the lawT of the court, he nevertheless thought it proper to restate the individual opinion which he entertains. Before doing so, how'ever, he gave a clear, full, and. as I think, satisfactory exposition of what had been previously decided by the court. Those remarks of the present chief justice, taken in connection with the previous explanations given by Chief Justice Marshall, in Boyle *50v. Zacbarie. 6 Pet. [31 U. S.] 348, and by Mr. Justice Story, in Boy e v. Zacharie, Id. 642, it seems to me, ought to terminate all further discussion upon that point. At all events, the Question is at rest in this court, and must remain so for the present, unless it shall be revised by the supreme judicial tribunal of the country. Demurrer sustained. Plea in bar adjudged bad.